TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 28, 2022



                                     NO. 03-21-00043-CR


                                James Logan Diez, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 DISMISSED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory orders entered by the trial court. Having reviewed the

record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses the

appeal. Because appellant is indigent and cannot afford to pay costs, no adjudication of costs is

made.